       Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 1 of 10

                                                                        Service of Process
                                                                        Transmittal
                                                                        05/08/2020
                                                                        CT Log Number 537642358
TO:      KIM LUNDY SERVICE OF PROCESS
         WALMART INC.
         702 SW 8TH ST
         BENTONVILLE, AR 72716-6209

RE:      Process Served in Texas

FOR:     Wal-Mart Stores Texas, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Crabtree Patsy, Pltf. vs. Wal-Mart Stores Texas, LLC, Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 37343
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Process Server on 05/08/2020 at 14:37
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/08/2020, Expected Purge Date:
                                  05/13/2020

                                  Image SOP

                                  Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com



                                          EXHIBIT A




                                                                        Page 1 of 1 / MD
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 2 of 10

                                                                      ■i:.



                                                                 ''          l‘Wolters KlUwer

                            PROCESS SERVER DELIVERY DETAILS




Date:                         Fri, May 8, 2020

Server Name:                  David Shepherd

Location:                     TX, TX-DAL




Entity Served                 WAL-MART STORES TEXAS, LLC

Agent Name                    C T CORPORATION SYSTEM

Case Number                   37343

Jurisdiction                  TX-DAL
                    Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 3 of 10

                                                                                ATTORNEY FOR PLAINTIFF
    TAMMY BRAUNER                                                                           JOHN DASPIT
    100 E. MAIN, SUITE 304                                               440 LOUISIANA STREET, SUITE 1400
    BRENHAM, TEXAS 77833                                                            HOUSTON, TEXAS 77002

\

                                                                                    RETURN TO
                                                                                    DISTRICT CLERK
                                                     CITATION
    THE STATE OF TEXAS
    NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney do not file
    a written answer with the clerkwho issued this citation by 10:00 a.m. on the Monday next following the expiration
    of twenty days after you were served this citation and petition, a default judgment may be taken against you.

    WAL-MART STOICS TEXAS, LLC, BY SERVING ITS REGISTRED AGENT, CT CORPORATION
    SYSTEM, 1999 BRYAN STREET, STE. 900, DALLAS, TX 75201

    Defendant; Greetings     •

      You are hereby commanded to appear’byjfiling.a written^svye^o^t^ PLAINTIFFS ORIGINAL PETITION
    AND FIRST SET OF DISCOVERY^^or before'Jen^clocl^'.'M.^oTtheMonday next following the expiration of
    twenty (20) days after the date of semcc/of 0i^citation beforetoeT-lonoi'able 335th Judicial District Court of
    Washington County, Texas at the Cou^'ou^^of said County in B^liarnfTexas. Said Petition was filed on the 17th
    day of March, 2020, in this case, nurribered"37343 on;the:docket'of/said court, and styled,

    PATSY CRABTREE, Plaintiff          o      Sik
                                              ,
                                                                          '&■


    WAL-MART STORES TEXAS, LL^C,^Defendairt>iA^^                          ^

      The nature of Plaintiffs demand is set outbid shown.by a truefand correct copy of PLAINTIFFS ORIGINAL
    PETITION AND FIRST SET OF DISCOVERY, a^ompan^ng this citation and made a part hereof

      The officer executing this writ shall promptly ser\'e the same according to reqi-iirements of the law, and the
    mandates hereof and make due return as the law directs.

    Issued and given under my hand and seal of said Court at office this the 18th day of March, 2020.

                                                                                             TAMMY BRAUNER
                                                                                                     District Clerk
                                                                                     .   WashingtonjSounty, Tej[^

                                                                              By.
                                                                                     MARISSA DANIELS, Deputy
                        Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 4 of 10

        clerkoFthFcourt                                                              ATTORNEY FOR PLAINTIFF
f       TAMMY BRAUNER                                                                            JOHN DASPIT
I       100 E. MAIN, SUITE 304                                                440 LOUISIANA STREET, SUITE 1400
I       BRENHAM, TEXAS 77833                                                             HOUSTON, TEXAS 77002




                                                          CITATION
        THE STATE OF TEXAS
        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney do not file
        a witten answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
        of twenty days after you were served this citation and petition, a default judgment may be taken against you.

        WAL-MART STORES TEXAS, LLC, BY SERVING ITS REGISTIUED AGENT, CT COIH’ORATION
        SYSTEM, 1999 BRYAN STREET, STE. 900, DALLAS, TX 75201

        Defendant: Greetings

          You are hereby commanded to appear by.filing a wTittet^swe^o^the PLAfNTIFFS ORIGINAL PETITION '
        AND FIRST SET OF DISCOVERY^ ^^before^Jt^^'clocl^^^of thc^onday next following the expiration of |
        twenty (20) days after the date of s^vice,bfithisVcitation befofefthe''Hohorable 335th Judicial District Court of !
        Washington County, Texas at the Courthbusepfsaid County in Bfenhafn,Texas. Said Petition was filed on the 17th
    *          ^                                  f *    ' "vizr—' j       * i'' 7 i Mpf
        day of March, 2020, in this case, nurribered'37343 on‘,the:docketiof said court, and styled,
                                                                                        •j
        PATSY CRABTREE, Plaintiff                                    xfl            .o
        VS                                                                    - '■ar'-
        WAL-MART STORES TEXAS,                                                 i.
                                                                             'o.
          The nature of Plaintiffs demand is set oiit'and shown.by a truejand correct copy of PLAINTIFFS ORIGINAL
        PETITION AND FIRST SET OF DISCOVERY," accom^n^ng^this citation and made a part hereof

          The officer executing this writ shall promptly serve the same according to requirements of the law, and the
        mandates hereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at office this the 18th day of March, 2020.

                                                                                                    TAMMY BRALINER
                                                                                                           District Cle^
                                                                                                WashingtomCouhty, Texsis
                                                                                                                      ■5
                                                                                    B
                                                                                             MARISSA DfflvlIELS, Deputy     a
                                                                                                                 S'         3
                        Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 5 of 10

                                                           RETURN OF SERVICE

  Cause No. 37343
  Court________
  Style of Case__

  Executed when copy is delivered:
  This is a true copy of the original citation, was delivered to defendant                                        , on the          day of
              ________ , 20____.
                        r'V         •• ?- '■                                                                                 ____ , Officer
                                                                                                                             County^ Texas
            M v "•         V   >        •;
            »■r . _
                 *                 • r, j    ' I                                             By:                             _____ Deputy

  ADDRESS FOR SERVICE:

                                                           OFFICER'S RETURN

  Came to hand on the              day of                                     ., at      o'clock      M. and executed in
  _______________________________ County, Texas by delivering to each of the within named defendants in person, a true copy of
  this Citation with the date of delivery endorsed thereon, together with the accompanying copy of the
  ______________________________________________ , at the following times and places, to-Wit:

  Name                                  Date/Time          Place, Course and Distance from Courthouse


  And not executed as to the defendant{s).

  The diligence used in finding said defendant(s) being:

  and the cause or failure to execute this process is:

  and the information received as to the whereabouts of said defendant(s) being:


  FEE:
  Serving Petition and Copy $
  I'otal                    S
                                                                                                                          _____ ,Ofncer
                                                                                                                          County, Texas
                                                                                           By.                            _____ Deputy
                                                                                                                          _____ Affiant

  COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE OR CLERK OF THE COURT
  In accordance with Rule 107: The office or authorized person who serves, or attempts to serve, a citation shall sign the return.
  The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or the clerk of the
  court, the return shall be signed under penalty of perjuiy and contain the following statement:
  "My name is                                                           , my date of birth is                  , and my address is
                   (First, Middle, Last)

. (Street, City, Zip)

  I DECLARE UNDER PENALTY OR PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
  Executed in                 County, State of      , on the     day of_______

                                                                                                   Declarant/Authorized Process Server

                                                                                                     (Id U & expiration of certification)
             Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 6 of 10




                                         CAUSE NO. 37343

    PATSY CRABTREE                                 §                     IN THE DISTRICT COURT
                                                   §
            Plaintiff,                             §
                                                   §
    V.                                             §             WASHINGTON COUNTY, TEXAS
                                                   §
    WAL-MART STORES TEXAS, LLC                     §
                                                   §
           Defendant.                              §                   335TH JUDICIAL DISTRICT

            PLAINTIFF’S ORIGINAL PETITION AND FIRST SET OF DISCOVERY

           Plaintiff, Patsy Craba-ee, (hereinafter, “Plaintiff’), complains of Defendant, Wal-Mart

    Stores Texas, LLC, (hereinafter, “Defendant”), and would respectfully show the Court that;

                                          Discovery Control Plan

    1.     Plaintiff intends to conduct discovery in this matter under Level 3 of the Texas Rules of

    Civil Procedure.

                                         Jurisdiction and Venue

    2.     The claims asserted arise under the common law of Texas. This Court has jurisdiction and

    venue is proper because all or a substantial part of the events or omissions giving rise to the claim

    occurred in Washington County, Texas.

                             Statement Regarding Monetary Relief Sought

    3.     Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff seeks monetary relief of no more

    than $100,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

    interest, and attorneys’ fees and judgment for all other relief to which Plaintiff is justly entitled.

    Plaintiff further pleads that the amount in controversy in this matter does not exceed $75,000.00.

                                                   Parties

    4.     Plaintiff is an individual residing in Burleson County, Texas.
Filed 3/17/2020 5:22 PM
Tammy Brauner, District Clerk
Washington County, TX
By: Marissa Daniels, Deputy
               ■f

           Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 7 of 10




5.       Defendant, Wal-Mart Stores Texas, LLC, Texas (hereinafter “Defendant”), is a Delaware

corporation engaged in business in Brazoria County, Texas. Defendant may be served with process

by serving its registered agent, CT Coiporation System, at 1999 Bryan St., Suite 900, Dallas, Texas

75201.
                                                  Facts

6.       This lawsuit is necessary as a result of personal injuries that Plaintiff received on or about

February 21,2020. At that time. Plaintiff was an invitee at Defendant’s store at 203 US Loop, Hwy

290 E, Brenham, Texas 77833. Plaintiff was walking through the Defendant’s store, while pushing

her husband in a handicap cart. As Plaintiff was walking towards the exit, she tripped over a broken

tile and fell. The trip and fall caused the Plaintiff to suffer severe injuries to her right hip, left hip,

left foot, left leg, and other parts of her body. Additionally, the fall caused the Plaintiff to break

her hip. There were no warning signs present or any other signs of caution near the area where the

incident occurred. Plaintiff was not aware of the dangerous and defective condition.

7.       At the time of the incident in question. Plaintiff was an invitee of the Defendant. Defendant

knew or should have known of the unreasonably dangerous condition and neither corrected nor
                       I

warned Plaintiff of it. Plaintiff did not have any knowledge of the dangerous condition and could

not have reasonably been expected to discover it. Defendant either created the condition and/or

failed to correct the condition or to warn Plaintiff about the dangerous condition, which constituted

negligence, and such negligence was a proximate cause of the occurrence in question and

Plaintiffs resulting injuries.
8.       Plaintiff would show that, based on the above-described facts. Defendant was negligent.

Defendant, as occupier and owner of the premises, with control over the premises, had a duty to




                                                    2
         Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 8 of 10




inform Plaintiff of the dangerous condition and make safe the defective condition existing on

Defendant’s premises.

9.     Defendant is liable to Plaintiff under the theory of premises liability and negligence based

on the following negligent conduct:

           a. Failure to maintain the premises, including floor and walkways, in a reasonably
              safe condition;

           b. Failure to inspect the premises where the dangerous condition existed;

           c. Failure to correct the condition by taking reasonable measure to safeguard persons
              who entered the premises;

           d. Failure to inform Plaintiff of the dangerous condition existing on the premises; and

           e. Other acts deemed negligent.

10.    Each of the foregoing negligent acts and/or omissions, whether taken singularly or in any

combination, was a proximate cause of Plaintiff s injuries and damages that are described below.

11.    Defendant was also negligent in that it failed to act as a reasonably prudent premise owner

would act in the same or similar situation.

                                              Damages

12.    Asa result of these acts or omissions. Plaintiff sustained damages recognizable by law.

13.    By virtue of the actions and conduct of Defendant as set forth above. Plaintiff was seriously

injured and is entitled to recover the following damages:

           a. Past and future medical expenses;

           b. Past and future pain, suffering and mental anguish;

           c. Past and future physical impairment;

           d. Past and future physical disfigurement; and

           e. Past lost wages and future loss of earning capacity.


                                                 3
            Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 9 of 10




14.     By reason of the above. Plaintiff is entitled to recover damages from Defendant in an

amount within the jurisdictional limits of this Court, as well as pre and post-judgment interest.

                                      Request for Disclosures

15.     Pursuant to Rule 194, Tex. R. Civ. P., Plaintiff requests that Defendant discloses, within

fifty days of this request, the information or materials described in Texas Rule of Civil Procedure

194.2(a)-(l).

                                          Other Discovery

16.    Plaintiff refers you to the attached Requests for Admissions, Interrogatories and Requests

for Production, and notifies you that a response is required within 50 days of service of these

requests.

                                         Rule 193.7 Notice

17.    Plaintiff hereby gives actual notice to Defendant that any and all documents produced may

be used against Defendant at any pre-trial proceeding and/or at trial of this matter without the

necessity of authenticating the documents.

                                               Prayer

       Plaintiff prays that this citation issues and be served upon Defendant in a form and manner

prescribed by law, requiring that Defendant appears and answers, and that upon final hearing.

Plaintiff has judgment against Defendant in a total sum in excess of the minimum jurisdictional

limits of this Court, plus pre and post-judgment interest, all costs of Court, and all such other and

further relief, to which she may be justly entitled.




                                                        [Signature block on next page]

                                                  4
Case 1:21-cv-00178-LY Document 1-3 Filed 02/24/21 Page 10 of 10




                                  Respectfully submitted,

                                  DASPIT LAW FIRM, PLLC

                                  /$/ Clement Wehner_______
                                  Clement Wehner
                                  Texas State Bar No. 24106560
                                  440 Louisiana Street, Suite 1400
                                  Houston, Texas 77002
                                  Telephone: (713) 322-4878
                                  Facsimile: (713) 587-9086
                                  Email: e-service@daspitlaw.com

                                  ATTORNEY FOR PLAINTIFF




                              5
